[Cite as State v. Burris, 2013-Ohio-5108.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                   No. 13AP-238
v.                                                  :          (C.P.C. No. 12CR-01-238)

Clay O. Burris,                                     :      (REGULAR CALENDAR)

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                    Rendered on November 19, 2013


                 Ron O'Brien, Prosecuting Attorney, and Laura R. Swisher,
                 for appellee.

                 Bay Law Office L.L.C., and John A. Bay, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas.

SADLER, J.
        {¶ 1} Defendant-appellant, Clay O. Burris, appeals from a judgment of the
Franklin County Court of Common Pleas convicting him of one count of aggravated
robbery, a felony of the first degree, in violation of R.C. 2911.01, with a three-year firearm
specification, in violation of R.C. 2941.145. For the reasons that follow, we affirm the
judgment of the trial court.
I. BACKGROUND
        {¶ 2} Appellant was indicted for aggravated robbery, a first-degree felony, two
counts of robbery, second and third-degree felonies respectively, kidnapping, a first-
degree felony, and having a weapon while under disability, a third-degree felony. All but
the last charge carried a firearm specification. Initially, appellant entered guilty pleas to
No. 13AP-238                                                                              2


all charges and the case was set for jury trial. On October 1, 2012, the day the jury trial
was set to begin and with a jury impaneled, appellant, pursuant to a negotiated plea
agreement, withdrew his former plea of not guilty and entered a guilty plea to one count
of aggravated robbery, with the accompanying firearm specification. In exchange for the
plea, the prosecutor requested the trial court enter a nolle prosequi on the remaining
charges in the indictment.
       {¶ 3} The trial court held a plea hearing, in which it addressed the provisions
required by Crim.R. 11 and accepted appellant's plea with sentencing to be imposed
subsequent to the completion of a presentence investigation report ("PSI").
Approximately one month after entering his plea and prior to sentencing, appellant filed a
motion to withdraw his guilty plea pursuant to Crim.R. 32.1. The trial court scheduled an
evidentiary hearing on appellant's motion for November 8, 2012.
       {¶ 4} At the November 8, 2012 hearing, the trial court sua sponte expressed
concern with appellant's statement reflected in the PSI that he "hears voices and acts out
on them." (Nov. 8, 2012 Tr., 3.) The trial court also referenced a letter from the record of
previous criminal cases brought against appellant which discussed appellant's mental
illness. (Nov. 8, 2012 Tr., 3.) After the trial court's comments and prior to any argument
from the parties, appellant requested a new competency evaluation. The trial court
granted appellant's request, delayed the remainder of the hearing, and ordered a
competency evaluation.
       {¶ 5} At the competency and Crim.R. 32.1 hearing, the trial court heard testimony
from Dr. Kara Predmore, a psychologist, who, though unable to determine appellant's
competency at a time prior to her evaluation, opined that appellant suffers from a mental
illness.   Dr. Predmore was unable to determine retroactively whether appellant was
competent to enter a guilty plea on October 1, 2012. After Dr. Predmore's testimony, the
trial court heard argument on appellant's Crim.R. 32.1 motion to withdraw his guilty plea.
Appellant's motion argued he was innocent of all charges. In addition, at the hearing,
counsel argued appellant's wife improperly influenced appellant to plead guilty. The trial
court took the issues under advisement and issued a 17-page decision, which evaluated
appellant's competency to plead guilty on October 1, 2012 and appellant's motion to
withdraw his guilty plea.
No. 13AP-238                                                                                 3


       {¶ 6} In denying appellant's motion to withdraw his guilty plea, the trial court
evaluated both the testimony at the hearing and the arguments of the parties. The trial
court found appellant was competent on October 1, 2012 and held "this is only a 'change
of heart' situation" and that appellant knowingly, voluntarily, and intelligently pleaded
guilty on October 1, 2012. (Feb. 6, 2013 Journal Entry Denying Motion to Withdraw
Guilty Plea, 15.)
II. ASSIGNMENT OF ERROR
       {¶ 7} Appellant brings the following assignment of error for our review:
              The trial court erred, abused its discretion, and denied
              [appellant] due process of law by denying his presentence
              motion to withdraw his guilty plea. Fifth and Fourteenth
              Amendments to the United States Constitution; Section 16,
              Article I of the Ohio Constitution; Crim.R. 32.1.

III. DISCUSSION
       {¶ 8} Appellant's sole assignment of error alleges the trial court abused its
discretion in denying his presentence motion to withdraw his guilty plea. We disagree.
       {¶ 9} "The general rule is that motions to withdraw guilty pleas prior to
sentencing are to be freely and liberally allowed." State v. Kirigiti, 10th Dist. No. 06AP-
612, 2007-Ohio-6852, ¶ 5, citing State v. Peterseim, 68 Ohio App. 2d 211, 214 (8th
Dist.1980). However, the right to withdraw a guilty plea prior to sentencing is not
absolute, as "[o]ne who enters a guilty plea has no right to withdraw it." State v. Xie, 62
Ohio St. 3d 521, 526 (1992). The initial burden under Crim.R. 32.1 requires that "[a]
defendant attempting to withdraw his plea must articulate a reasonable and legitimate
basis for permitting that withdrawal." State v. DeWille, 9th Dist. No. 2101 (Nov. 4, 1992).
Before ruling on a presentence motion to withdraw a guilty plea, the trial court must hold
a hearing to determine whether there is a reasonable and legitimate basis to allow the
withdrawal. Xie at 527.
       {¶ 10} On review, " '[a]n appellate court is not permitted to perform a de novo
review of the trial court's decision with respect to a withdrawal of a guilty plea.' " Kirigiti
at ¶ 6, quoting State v. Van Dyke, 9th Dist. No. 02CA008204, 2003-Ohio-4788, ¶ 7.
Instead, our standard of review requires us to consider whether the trial court abused its
discretion in its decision to grant or deny the motion. Xie at 527. "It must be emphasized
No. 13AP-238                                                                             4


that abuse of discretion connotes more than a simple error of law or judgment; it implies
that the trial court's decision is unreasonable, arbitrary, or unconscionable." Kirigiti at
¶ 6, citing Blakemore v. Blakemore, 5 Ohio St. 3d 217 (1983).
       {¶ 11} This court has identified a number of factors to be used when determining
whether a trial court abused its discretion in denying a motion to withdraw a guilty plea.
These factors include: (1) whether the defendant was represented by highly competent
counsel, (2) whether the trial court conducted a full Crim.R. 11 hearing prior to accepting
the plea, (3) whether the trial court conducted a full and impartial hearing on the motion
to withdraw the plea, (4) whether the trial court gave full and fair consideration to the
request, (5) the prejudice, if any, that appellee would suffer if the plea is withdrawn,
(6) the timeliness of the motion, (7) whether the motion sets out specific reasons for the
withdrawal, (8) whether the defendant understood the nature of the charges and the
possible penalties, and (9) whether the defendant is possibly not guilty or has a possible
defense to the charges. Id. at ¶ 7. No single factor is conclusive, and a reviewing court
must apply a balancing test to the factors. State v. Zimmerman, 10th Dist. No. 09AP-866,
2010-Ohio-4087, ¶ 13. Further, this list "is not exhaustive, and other factors will appear
to trial and appellate courts depending upon the merits of each individual case." State v.
Fish, 104 Ohio App. 3d 236, 240 (1st Dist.1995).
       {¶ 12} Appellant concedes that he did receive a full Crim.R. 11 hearing, was
represented by competent counsel, understood the nature of the charges against him as
well as the possible penalties, and did receive a full Crim.R. 32.1 hearing. As to the
remaining factors, appellant argues the greater weight of the above factors indicate the
trial court abused its discretion in not allowing appellant to withdraw his guilty plea
before being sentenced. In support of his position, appellant cites State v. Cuthbertson,
139 Ohio App. 3d 895 (7th Dist.2000).
       {¶ 13} In Cuthbertson, the defendant entered a guilty plea to a charge of murder
pursuant to a plea agreement with the state. The defendant, less than one week after
entering his plea and without the aide of counsel, requested to withdraw his guilty plea.
At the Crim.R. 32.1 hearing, the defendant asked the court to withdraw his plea and
testified his mom pressured him into pleading, and, although he believed he was innocent
of all charges, after discussing the offered plea bargain with his attorney, he thought his
No. 13AP-238                                                                                  5


only choice was to accept the plea bargain and plead guilty. The trial court denied the
defendant's motion to withdraw his guilty plea and an appeal followed, in which the
Seventh District reversed the trial court's denial of the defendant's motion to withdraw his
guilty plea.
       {¶ 14} Appellant asserts that the facts of Cuthbertson are similar to the case at
hand and argues we should find accordingly.            Specifically, appellant asserts, as in
Cuthbertson, he was pressured into pleading guilty, and he is innocent of the charges
levied against him.
       {¶ 15} We find this case distinguishable from Cuthbertson in several important
aspects. In Cuthbertson, the defendant testified at the Crim.R. 32.1 hearing that he was
improperly coerced into pleading guilty by his mother, and the appeals court concluded
the appellant had less than effective counsel at the hearing. The Seventh District stated,
"appellant's attorney was preoccupied with making a record to establish that he did not
coerce the plea rather than attempt to assist appellant in a successful plea withdrawal."
Id. at ¶ 19. The defendant also testified at the hearing that he was innocent of the charges
levied against him and wrote a letter to the court to withdraw his plea almost immediately
after it was entered.
       {¶ 16} Here, in denying appellant's motion to withdraw his guilty plea, the trial
court issued a 17-page decision which considered both appellant's claim of improper
influence and his assertion that he was innocent of all charges levied against him. In
considering appellant's argument that his wife improperly influenced him to plead guilty,
the court noted that appellant's wife attended the trial on October 1, 2012, and the court
granted her request to speak with appellant. At no time did appellant object to speaking
with her, nor was there any evidence that the relationship was an "antagonistic" one.
Appellant's wife's "expressed reason for urging defendant to 'take the deal' was simply
that she had a son incarcerated already, and did not want [appellant] to be tried and then
to face the possibility of an extraordinarily long sentence in prison if he lost." (Feb. 6,
2013 Journal Entry Denying Motion to Withdraw Guilty Plea, 4.) Prior to appellant
entering his guilty plea, the trial court stated "[i]n all seriousness, I don't want to have you
come back tomorrow and say, 'you know, Judge, I really was getting my arm twisted' " to
plead guilty. (Feb. 6, 2013 Journal Entry Denying Motion to Withdraw Guilty Plea, 7,
No. 13AP-238                                                                                6


quoting Oct. 1, 2012 Tr., 30.) The court then asked appellant if he was certain he wanted
to enter a guilty plea, and appellant responded "[y]es, sir." (Oct. 1, 2012 Tr., 30.) Based
on the above evidence, the trial court concluded that appellant's wife did not exert any
"improper 'pressure' that might undermine the voluntariness of [appellant's] plea."
(Feb. 6, 2013 Journal Entry Denying Motion to Withdraw Guilty Plea, 4.)
       {¶ 17} Appellant also argues his case is analogous to Cuthbertson because, like the
defendant in that case, appellant said he is innocent of all charges. In Cuthbertson, the
defendant gave testimony at the withdrawal hearing that he was innocent of all charges.
However, a review of the record reveals, and the trial court held, that here, appellant
never testified either live at the Crim.R. 32.1 hearing or via affidavit and, therefore, never
created a factual record which would allow the court to consider his claim of innocence in
support of his motion to withdraw his guilty plea.
       {¶ 18} In denying appellant's Crim.R. 32.1 motion, the trial court held "this is only
a 'change of heart' situation" and that appellant knowingly, voluntarily, and intelligently
pleaded guilty on October 1, 2012. (Feb. 6, 2013 Journal Entry Denying Motion to
Withdraw Guilty Plea, 15.) The trial court was in the best position to consider the
credibility of appellant's arguments, and the record reflects the trial court gave full
consideration to the above factors and full consideration to the basis of appellant's motion
to withdraw his guilty plea. Given the record before us, the trial court did not abuse its
discretion in holding appellant failed to articulate a reasonable and legitimate basis for
withdrawal of his guilty plea.
       {¶ 19} Accordingly, we overrule appellant's sole assignment of error.
IV. CONCLUSION
       {¶ 20} Having overruled appellant's sole assignment of error, we affirm the
decision of the Franklin County Court of Common Pleas.
                                                                        Judgment affirmed.

                           BROWN and T. BRYANT, JJ., concur.

              T. BRYANT, J., retired, formerly of the Third Appellate
              District, assigned to active duty under authority of the Ohio
              Constitution, Article IV, Section 6(C).
                         _____________________________